       Case 3:20-cv-00588-SDD-SDJ           Document 19-3      09/14/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


NIPPON YUSEN KABUSHIKI                                  CIVIL ACTION
KAISHA,
                                                        NO. 3:20-cv-00588
                Plaintiff
                                                        JUDGE SHELLY D. DICK
VERSUS
                                                        MAGISTRATE SCOTT D. JOHNSON
RIVERSIDE NAVIGATION, LTD.,
GLORY RIVERSIDE NAVIGATION
LTD., ACTIVE DENIZCILIK VE GEMI
ISLETMECILIGI A.S., AND ACTIVE
SHIPPING & MANAGEMENT PTE
LTD.



        VERIFIED COMPLAINT OF INTERVENTION, PRAYER FOR PROCESS
                  AND RELIEF BY MARITIME ATTACHMENT

        NOW INTO COURT, through undersigned counsel, comes Plaintiff Nassau Maritime

Holdings Designated Activity Company (“Nassau Maritime”) and for its Verified Complaint

against Defendants Riverside Navigation Ltd. (“Riverside”), Afra Riverside, LLC (“Afra

Riverside”), Glory Riverside Navigation Ltd. (“Glory Riverside”), Active Denizcilik ve Gemi

A.S., and Active Shipping & Management Pte. Ltd. (“Active Shipping”), (collectively,

“Defendants”), in personam, allege on information and belief as follows:

                                           JURISDICTION

                                                   1.

        This is an admiralty and maritime claim within the jurisdiction of the United States and

this Honorable Court pursuant to 28 U.S.C. §1333 and within the meaning of Rule 9(h) and

Supplemental Admiralty Rule B of the Federal Rules of Civil Procedure in an action for failure




                                               1
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ            Document 19-3        09/14/20 Page 2 of 14




to perform under the terms and conditions of a shipping finance agreement and breach of Foreign

Preferred Ship Mortgage.

                                                     2.

        Venue is proper in this matter pursuant to 33 U.S.C. §1391(b)(2), as Defendants cannot

be found within this District within the meaning of Rule B of the Supplemental Rules for Certain

Admiralty and Maritime Claims; however, on information and belief, an asset of Defendants is

now or soon will be within this District, to wit the M/T RIVERSIDE (IMO 9412464).

                                                     3.

        Intervention of right is appropriate pursuant to Rule 24(a)(2) of the Federal Rules of Civil

Procedure because plaintiff-in-intervention is claiming a right in the property that is the subject

of this action; to wit, the M/T RIVERSIDE.

                                        IDENTITY OF PARTIES

                                                     4.

        At all material times, Plaintiff Nassau Maritime is and was a legal entity organized and

existing under and by virtue of the laws of a foreign country.

                                                     5.

        At all material times, Defendant Riverside is and was a foreign legal entity, with a

registered address of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,

Marshall Islands, MH96960.




                                                 2
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ            Document 19-3        09/14/20 Page 3 of 14




                                                     6.

        At all material times, Defendant Afra Riverside is and was a foreign legal entity, with a

registered address of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,

Marshall Islands, MH96960.

                                                     7.

        At all material times, Defendant Glory Riverside is and was a foreign legal entity, with its

registered office at (Care of Active Denizcilik ve Gemi Isletmeciligi AS), Dudullu Organize

Sanyi Bolgesi, 2. Cadde 5, Esensehir Mah, Umraniye, 34776 Istanbul, Turkey.

                                                     8.

        At all material times, Defendant Active Shipping is and was a foreign legal entity, with

its principal place of business in Istanbul, Turkey, at Dudullu Organize Sanyi Bolgesi, 2. Cadde

5 Esensehir Mah, Umraniye, 34776 Istanbul, Turkey. Active has also a listed address at 43-1,

Hong Leong Building, 16, Raffles Quay, Singapore 048581, which is actually the address of

Thome Ship Management Pte Ltd., the technical ship managers for a number of vessels in Active

Shipping’s fleet.

                                                     9.

        Defendants are non-residents that cannot be found in this District within the meaning of

Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims and are without a

valid agent for service of process in this district; however; on information and belief, defendants

have property, goods, chattels, or credits and effects that are now found within the jurisdiction of

this Honorable court and subject to non-resident attachment, to-wit: the M/T RIVERSIDE (IMO

No. 9412464), an oceangoing motor tanker vessel, engaged in navigation and maritime

commerce. At all relevant times, the M/T RIVERSIDE was under the registered ownership of



                                                 3
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ          Document 19-3       09/14/20 Page 4 of 14




Riverside, Afra Riverside, Glory Riverside, and/or some other corporate entity, all of which are

alter egos of Active Shipping and/or Mr. Mehmet Ali Umur and/or persons acting with or under

the control of Mr. Mehmet Ali Umur.

                                        PLAINTIFF’S CLAIM

                                                   10.

        Pursuant to a Loan Agreement dated 15 May 2008 (the “Loan Agreement”) between

HSH Nordbank AG (“HSH Nordbank”, operating subsequently as Hamburg Commercial Bank

AG as described below) and Fair Seas Navigation Ltd., Nordic Bay Navigation Ltd., Pacific Sky

Navigation Ltd., Lambert Navigation Ltd., Northville Navigation Ltd., Providence Navigation

Ltd., and Spencer Navigation Ltd. (collectively, “Borrowers”), HSH Nordbank made available to

Borrowers a secured loan facility in the amount of $418,441,800.00 (the “Loan”) to be divided

into four tranches.

                                                   11.

        A copy of the original Loan Agreement and the two addenda thereto are attached in globo

as Exhibit 1.

                                                   12.

        As security for their joint and several obligations under the Loan Agreement, the

Borrowers made certain covenants in First Preferred Marshall Islands Mortgages entered into

between HSH Nordbank and the Borrowers. A sample copy of one of the mortgages, on the M/V

PACIFIC SKY, dated 6 March 2009 (the “First Preferred Mortgage”), is attached as Exhibit 2.

                                                   13.

        In April 2019, HSH Nordbank began trading under the name Hamburg Commercial Bank

AG.        See        United     Kingdom           Financial    Services       Register       at



                                               4
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ              Document 19-3      09/14/20 Page 5 of 14




https://register.fca.org.uk/ShPo_FirmDetailsPage?id=001b000000MfSqlAAF (last visited on 14

September 2020). A printout of the relevant portion of the Financial Services Register entry is

attached for ease of reference as Exhibit 3.

                                                     14.

        On 21 June 2019, Hamburg Commercial Bank AG assigned the First Preferred Mortgage

to Promontoria Maritime Holding Designated Activity Company (“Promontoria Maritime”). The

Assignment of First Preferred Mortgage is attached as Exhibit 4.

                                                     15.

        Also on 21 June 2019, Hamburg Commercial Bank AG assigned all rights and

obligations of Hamburg Commercial Bank AG arising from the Loan Agreement to Promontoria

Maritime. That Loan Assignment Agreement is attached as Exhibit 5.

                                                     16.

        A Certificate of Incorporation on Change of Name dated 9 January 2020 and showing

that Promontoria Maritime has changed its name to Nassau Maritime Holdings Designated

Activity Company is attached as Exhibit 6.

                                                     17.

        Plaintiff Nassau Maritime is therefore entitled to proceed as Mortgagee under the Loan

Agreements and First Preferred Mortgages in question.

                                                     18.

        As detailed in the First Preferred Mortgages and as security for, inter alia, the Borrowers’

obligations under the Loan Agreement, the Borrowers registered with the Marshall Islands

Registry the Mortgagee’s security interest over the vessels in question. A copy of the registration

certificate of the First Preferred Mortgage for the M/V PACIFIC SKY is attached as Exhibit 7.



                                                 5
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ               Document 19-3        09/14/20 Page 6 of 14




                                                       19.

        The material terms of the Loan Agreements and First Preferred Mortgage include the

following:

             •   Borrowers have undertaken jointly and severally under the Loan Agreement to

                 make repayment of the Loan in multiple tranches, see Loan Agreement at

                 Sections 2, 3, and 6 and at Schedule 1; First Preferred Mortgage at Article 1

                 paragraph 1;

             •   All costs and expenses incurred by the Mortgagee in the enforcement of the Loan

                 Agreement and/or the First Preferred Mortgage shall be borne by Borrowers, see

                 Loan Agreement at Section 29.1;

             •   Failure to make any payment when due under the Loan Agreement shall

                 constitute an Event of Default, see Loan Agreement at Sections 20.1 and 20.2;

             •   In the event of an Event of Default, the Mortgagee has the right to, among other

                 things, foreclose the First Preferred Mortgage and bring legal action for recovery

                 of the Loan, see First Preferred Mortgage at Article II paragraph 1(b)(ii), (iii);

             •   On the occurrence of an Event of Default described under the Loan Agreement

                 and the First Preferred Mortgage, default interest shall continue to accrue on

                 overdue sums until payment is made by Borrowers, see Loan Agreement at

                 Section 8.4;

                                                       20.

        In breach of the Loan Agreement and First Preferred Mortgage, Borrowers failed to make

payment of Tranche 3.B when due under the Loan Agreement on 5 March 2019. This failure

constitutes an Event of Default of the Loan Agreement.



                                                   6
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ            Document 19-3       09/14/20 Page 7 of 14




                                                    21.

        Also, in breach of the Loan Agreement, Borrowers have failed to provide information

relating to certain earnings as requested by the Lender in accordance with clause 18.2.7 of the

Loan Agreement, and have failed to ensure that certain earnings be paid into the relevant

Earnings Account in accordance with clause 19.1 of the Loan Agreement. These failures

constitute further Events of Default under the Loan Agreement.

                                                    22.

        On 12 March 2019, 10 April 2019, 13 September 2019, 14 October 2019, 9 March 2020,

and 12 March 2020, Plaintiff and its predecessors in interest sent notices of default and

reservations of rights to Borrowers. Copies of these notices of default and reservations of rights

are attached in globo as Exhibit 8.

                                                    23.

        As a result of the aforementioned Events of Default under the Loan Agreement, the

Borrowers have also breached the terms of the relevant ship mortgages, which are foreign

preferred ship mortgages in accordance with 46 U.S.C. § 31301(6)(B).

                                                    24.

        As of 5 March 2020, the amounts due under the Loan Agreement were $119,366,178.14

in principal and $4,867,472.32 in interest, plus applicable default interest and costs and expenses

of enforcement.

                                                    25.

        Despite demand, Borrowers have failed to remedy the Events of Default.




                                                7
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ            Document 19-3      09/14/20 Page 8 of 14




                                                      26.

        Plaintiff Nassau Maritime’s claims arising from the Loan Agreement and the First

Preferred (ship) Mortgages are maritime claims within the meaning of Federal Rule of Civil

Procedure 9(h) and Rule B of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions of the Federal Rules of Civil Procedure.

                                                      27.

        Accordingly, Defendants’ asset the M/T RIVERSIDE may be attached and seized as

security for Plaintiff’s maritime claim.

                                                      28.

        All conditions precedent have been or will be performed.

                     CORPORATE IDENTITY OF DEFENDANTS: SINGLE BUSINESS
                        ENTERPRISE THEORY AND ALTER EGO DOCTRINE


                                                      29.

        Nassau Maritime repeats and realleges as if fully set forth herein in extenso the

allegations set forth in Paragraphs 1-28 above.

                                                      30.

        Defendant Active Shipping has a fleet of five (5) tankers consisting of the M/T FAIR

SEAS, the M/T NORDIC THUNDER, the M/T PACIFIC SKY, the M/T RIVERSIDE, and the

M/T SOUTHPORT. It also has a fleet of four (4) bulk carriers, consisting of the M/V CAPE

LAMBERT, the M/V CAPE NORTHVILLE, the M/V CAPE PROVIDENCE, and the M/V

CAPE            SPENCER.        See        Defendant,       Active    Shipping’s    website

https://www.activeshipping.com.sg (Last visited on September 14, 2020).




                                                  8
PD.29764133.1
       Case 3:20-cv-00588-SDD-SDJ           Document 19-3       09/14/20 Page 9 of 14




                                                    31.

        Each of these vessels that belong to Defendant Active Shipping’s fleet are nominally

owned by different entities. For example, upon information and belief, the M/T RIVERSIDE’s

registered owners have been Riverside, Glory Riverside, Afra Riverside, and/or some other

unknown corporate entity .

                                                    32.

        Upon information and belief, these entities share officers, directors, and personnel with

Defendants.

                                                    33.

        Upon information and belief, these entities regularly intermingle funds and

interchangeably pay each other’s debts.

                                                    34.

        Upon information and belief, these single purpose legal entities are alter egos of one

another and of Defendants.

                                                    35.

        Upon information and belief, Mr. Mehmet Ali Umur is chairman and owner of Active

Shipping, and owner of Umur Group, a large conglomerate with numerous investments.

                                                    36.

        Upon information and belief, Mr. Umur is the common officer of these seven (7) single-

purpose legal entities, including Riverside, Afra Riverside, and Glory Riverside, and exercises

complete domination and control over these entities and/or disregards the other entities’

corporate form, and/or conducts the business and operations of these entities as if the same were

Mr. Umur’s own, and vice versa; therefore, adherence to the fiction of the separate existence of



                                                9
PD.29764133.1
      Case 3:20-cv-00588-SDD-SDJ            Document 19-3       09/14/20 Page 10 of 14




the entities as distinct from one another would permit an abuse of the corporate privilege and

would sanction fraud and promote injustice.

                                                     37.

        Notably, the Loan Agreement identifies the single purpose legal entities as Borrowers

that were jointly and severally liable for the loan obligations arising under same. See Loan

Agreement, Exhibit 1, page 1.

                                                     38.

        Each of these single-purpose legal entities identified and appointed Mr. Mehmet Ali

Umur as the attorney-in-fact to execute the Loan Agreement on behalf of each Borrower. See

Loan Agreement, Exhibit 1, pp. 48-49.

                                                     39.

        Mr. Umur was listed as the Guarantor in the Loan Agreement and agreed to guarantee all

financial liabilities of the Borrowers arising under same. Notably, the address listed for Mr.

Umur was his “place of business,” which is the address for Active Shipping in Istanbul. See Loan

Agreement, Exhibit 1, p. 12.

                                                     40.

        Significantly, all notices or communications as to the Borrowers were to be addressed to

Active Shipping and sent to the same address for Defendant Active Shipping and Mr. Mehmet

Ali Umur according to Section 30.1 of the Loan Agreement and as further evidenced by the

attached copies of notices of default and reservations of rights that were sent by Plaintiff to the

Borrowers. See, Loan Agreement, Exhibit 1, p. 47 and Exhibit 8.




                                                10
PD.29764133.1
      Case 3:20-cv-00588-SDD-SDJ             Document 19-3       09/14/20 Page 11 of 14




                                                     41.

        Based on the aforementioned, it is clear that the Borrowing entities under the Loan

Agreement are effectively controlled by Mr. Mehmet Ali Umur and that the unity of ownership

and interest between the Borrowers and Defendant Active Shipping is such, that in reality, no

separation exists.

                                                     42.

        Upon information and belief, the initial registered owner of the M/T RIVERSIDE was

Defendant Riverside. The vessel was then nominally transferred briefly to Defendant Afra

Riverside, only to be eventually transferred to the entity that appears to be its current owner,

Defendant Glory Riverside; this is further evidence of the fact that all these companies are alter

egos to one another and their only purpose is to isolate further the assets that they purportedly

own from their true owners, i.e. Defendant Active Shipping and/or Mr. Mehmet Ali Umur.

                                                     43.

        Accordingly, the separate corporate identities of Defendants Riverside, Afra Riverside,

Glory Riverside, and Defendant Active Shipping should be disregarded and treated as alter-egos

of one another and/or any transfers should be ignored as fraudulent conveyances.

                                                     44.

        Plaintiff reserves the right to amend and/or supplement its pleadings as necessary and/or

as the facts become more fully known, and reserves the right to compel immediate discovery of

information bearing on the identity of the entities and the alter ego allegations made herein.

                                                     45.

        In the alternative, Defendant Active Shipping and the Borrowers’ single-purpose vessel

owning entities—including Riverside, Glory Riverside and Afra Riverside—are, and have at all



                                                11
PD.29764133.1
      Case 3:20-cv-00588-SDD-SDJ            Document 19-3            09/14/20 Page 12 of 14




times relevant hereto, been operating as a single business enterprise; therefore, the separate

identities of Riverside, Glory Riverside, Afra Riverside and/or any other related entity should be

disregarded and Defendant Active Shipping should be held liable to Plaintiff for the breach of

Loan Agreement and the First Preferred Mortgage by the Borrowers.

                                                      46.

        On information and belief, the premises of this Verified Complaint are true and correct,

and within the Admiralty and Maritime jurisdiction of the United States of America and this

Honorable Court.

        WHEREFORE, PREMISES CONSIDERED, Nassau Maritime Holdings Designated

Activity Company, respectfully requests:

        A. Process in due form of law, according to the rules of practices of this Honorable

            Court in cases of admiralty and maritime jurisdiction issue against Defendants,

            Riverside Navigation, Ltd, Afra Riverside, LLC, Glory Riverside Navigation Ltd.,

            Active Denizcilik Ve Gemi A.S., Active Shipping & Management Pte. Ltd., and Afra

            Riverside LLC, there be judgment against Defendants in personam in the amount

            then due under the Loan Agreement and the First Preferred Mortgage, plus interest,

            together with charges, costs, and expense of enforcement, and any and all other

            amounts required to be paid under the Loan Agreement.

        B. That the M/T RIVERSIDE (IMO. 9412464) and all other property of Defendants

            within this District be attached and/or garnished pursuant to Rule B of the

            Supplemental Rules for Certain Admiralty and Maritime claims for writ of

            attachment   or   garnishment   in    the       amount   of   at   least   $124,233,650.46

            ($119,366,178.14 in principal and $4,867,472.32 in interest) plus interest, costs and



                                                 12
PD.29764133.1
      Case 3:20-cv-00588-SDD-SDJ             Document 19-3      09/14/20 Page 13 of 14




            attorneys’ fees, all pursuant to writ of attachment and/or garnishment as authorized or

            permitted by the Federal Rules of Civil Procedure and the laws and statutes of the

            State of Louisiana;

        C. That after due proceedings be had, that any and all goods and chattels of Defendants

            in the hands of third parties be retained within this jurisdiction pending the outcome

            of this litigation (or pending the issuance of proper and solvent security by

            Defendants); and

        D. That plaintiff have such other and further relief as law and justice and equity may

            allow.

                                       Respectfully submitted,

                                       PHELPS DUNBAR LLP



                                       BY:     /s/ Kevin J. LaVie
                                               Kevin J. LaVie (#14125)
                                               Email: kevin.lavie@phelps.com
                                               Magdalini Galitou (#38473)
                                               Email: magdalini.galitou@phelps.com
                                               Canal Place
                                               365 Canal Street • Suite 2000
                                               New Orleans, Louisiana 70130-6534
                                               Telephone: (504) 566-1311
                                               Facsimile: (504) 568-9130
                                               -and-
                                               Marc G. Matthews (admission pro hac vice
                                               to be requested)
                                               Texas Bar No. 24055921
                                               500 Dallas Street, Suite 1300
                                               Houston, Texas 77002
                                               Telephone: (713) 626-1386
                                               Facsimile: (713) 626-1388
                                               ATTORNEYS FOR PLAINTIFF
                                               NASSAU MARITIME HOLDINGS
                                               DESIGNATED ACTIVITY COMPANY


                                                13
PD.29764133.1
Case 3:20-cv-00588-SDD-SDJ   Document 19-3   09/14/20 Page 14 of 14
